Action on a bond by which both defendants bound themselves to pay subcontractors and materialmen for “work incidental to ” the general contract and “ materials to be used in the construction ” of Yonkers Health Center Building. Judgment was directed for plaintiff for $7,186.01. Defendant surety company and plaintiff appealed, the latter contending that the judgment should *705be for $13,371.89, the amount demanded in the complaint. Judgment unanimously affirmed, without costs. No opinion. Present — Martin, P. J., Merrell, Townley and Glennon, JJ.